Case: 12-1433    Document: 42    Page: 1    Filed: 10/10/2012




          NOTE: This order is nonprecedential.

  mutteb ~tate~ ~ourt of ~peaI~
      for tbe jfeberaI ~trtutt
    NOVOZYMES AlS AND NOVOZYMES NORTH
                   AMERICA, INC.,
                  Plaintiffs-Appellants,

                            v.
   DUPONT NUTRITION BIOSCIENCES APS
    (FORMERLY DANISCO AlS), GENENCOR
INTERNATIONAL WISCONSIN, INC., DANISCO US
        INC., AND DANISCO USA INC.,
              Defendants-Appellees.


                        2012-1433


   Appeal from the United States District Court for the
Western District of Wisconsin in case no. 10-CV-0251,
Senior Judge Barbara B. Crabb.


                      ON MOTION


                       ORDER
   Upon consideration of the appellees' unopposed
motion to reform the caption,

   IT Is ORDERED THAT:
    The motion is granted. The revised official caption is
reflected above.
Case: 12-1433   Document: 42    Page: 2   Filed: 10/10/2012




NOVOZYMES Als v. DUPONT NUTRITION BIOSCIENCES APS      2


                                 FOR THE COURT



                                  lsI Jan Horbaly
                                 Jan Horbaly
                                 Clerk

s25